Case 1:20-cv-00122-SPB-RAL Document 34-6 Filed 10/02/20 Page 1 of 12




          EXHIBIT
            “6”
CaseCase
    8:20-cv-01605-JSM-AEP
         1:20-cv-00122-SPB-RAL
                            Document
                                Document
                                     20 Filed
                                         34-6 09/28/20
                                               Filed 10/02/20
                                                        Page 1Page
                                                              of 11 2PageID
                                                                      of 12 312




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

INFINITY EXHIBITS, INC.,

      Plaintiff,

v.                                                      Case No: 8:20-cv-1605-T-30AEP

CERTAIN UNDERWRITERS AT
LLOYD’S LONDON KNOWN AS
SYNDICATE PEM 4000 and
HAMILTON DESIGNATED ACTIVITY
COMPANY,

      Defendants.


                                        ORDER

      This cause is before the Court on Defendants Certain Underwriters at Lloyd’s,

London Known as Syndicate PEM 4000’s and Hamilton Designated Activity Company’s

(collectively “Underwriters”) Motion to Dismiss Plaintiff’s Amended Complaint (Dkt. 11),

Plaintiff’s Response in Opposition (Dkt. 16), and Defendant’s Reply (Dkt. 19). Upon

review of these filings, and upon being otherwise advised in the premises, the Court

concludes that Defendants’ motion should be granted because Plaintiff has not adequately

alleged direct physical loss or damage to the subject property or any surrounding property.

The Court also concludes that further amendment would be futile. Accordingly, the

amended complaint will be dismissed with prejudice.

                                  BACKGROUND

         A.        The Policies

         Underwriters provided two property insurance policies to Plaintiff Infinity
CaseCase
    8:20-cv-01605-JSM-AEP
         1:20-cv-00122-SPB-RAL
                            Document
                                Document
                                     20 Filed
                                         34-6 09/28/20
                                               Filed 10/02/20
                                                        Page 2Page
                                                              of 11 3PageID
                                                                      of 12 313




  Exhibits, Inc., a company that designs and fabricates trade show displays. The first

  policy, number 994OR100192, was issued for the period April 4, 2019, to April 4,

  2020, and insured the property located at 2226 8th Street, Sarasota, FL 34237 (the

  “Property”). The second policy, number 994OR100642, insures the Property for the

  April 4, 2020, to April 4, 2021 period. See Complaint, Exhibits A (at p.32 of 160)

  and B (at p. 96 of 160) [Dkt. 1-2], collectively referred to as the “Policies.”

          The Policies’ insuring clause provides:

          A. Coverage

          We will pay for direct physical loss of or damage to Covered Property
          at the premises described in the Declarations caused by or resulting
          from any Covered Cause of Loss.

  (Policies, [Dkt. 1-2], Exhibits A and B, Form CP 00 10 10 12, at p. 1 of 16).

          The Policies provide coverage for loss of “Business Income” and state in relevant

  part:

          1. Business Income

      ***
      We will pay for the actual loss of Business Income you sustain due to the
      necessary “suspension” of your “operations” during the “period of
      restoration”. The “suspension” must be caused by direct physical loss of
      or damage to property at premises which are described in the Declarations
      and for which a Business Income Limit of Insurance is shown in the
      Declarations. The loss or damage must be caused by or result from a
      Covered Cause of Loss. With respect to loss or damage to personal
      property in the open or personal property in a vehicle, the described
      premises include the area within 100 feet of such premises.

  (Exhibits A and B, Form CP 00 30 10 12, at p. 1 of 9) (emphasis added).


                                              2
CaseCase
    8:20-cv-01605-JSM-AEP
         1:20-cv-00122-SPB-RAL
                            Document
                                Document
                                     20 Filed
                                         34-6 09/28/20
                                               Filed 10/02/20
                                                        Page 3Page
                                                              of 11 4PageID
                                                                      of 12 314




      The Policies also provide coverage for “Extra Expense:”

        Extra Expense means necessary expenses you incur during the “period
        of restoration” that you would not have incurred if there had been no
        direct physical loss or damage to property caused by or resulting from
        a Covered Cause of Loss.

        We will pay Extra Expense (other than the expense to repair or replace
        property) to:

                (1)    Avoid or minimize the “suspension” of business and to
                continue operations at the described premises or at replacement
                premises or temporary locations, including relocation expenses
                and costs to equip and operate the replacement location or
                temporary location.

                (2)    Minimize the “suspension” of business if you cannot
                continue “operations”.

                We will also pay Extra Expense to repair or replace property, but
                only to the extent it reduces the amount of loss that otherwise
                would have been payable under this Coverage Form.

  (Policies, [Doc. 1-2] Exhibits A and B, Form CP 00 30 10 12, p. 1-2 of 9) (emphasis

  added).

      The Policies define the “period of restoration,” in part, as:

        … the period of time that:

            a. Begins:

                (1) 72 hours after the time of direct physical loss or damage for
                    Business Income Coverage; or
                (2) Immediately after the time of direct physical loss or damage
                    for Extra Expense Coverage;

                caused by or resulting from any Covered Cause of Loss at the described
                premises; and


                                             3
CaseCase
    8:20-cv-01605-JSM-AEP
         1:20-cv-00122-SPB-RAL
                            Document
                                Document
                                     20 Filed
                                         34-6 09/28/20
                                               Filed 10/02/20
                                                        Page 4Page
                                                              of 11 5PageID
                                                                      of 12 315




              b. Ends on the earlier of:

              (1) The date when the property at the described premises should be
                  repaired, rebuilt or replaced with reasonable speed and similar
                  quality; or
              (2) The date when business is resumed at a new permanent location.

  (Policies, [Dkt.1-2] Exhibits A and B, Form CP 00 30 10 12, at p. 9 of 9).

        The Policies provide “Civil Authority” coverage as follows:

        5. Additional Coverages

              a. Civil Authority

        When a Covered Cause of Loss causes damage to property other than
        property at the described premises, we will pay for the actual loss of
        Business Income you sustain and necessary Extra Expense caused by
        action of civil authority that prohibits access to the described premises,
        provided that both of the following apply:

        (1)      Access to the area immediately surrounding the damaged
                 property is prohibited by civil authority as a result of the damage,
                 and the described premises are within that area but are not more
                 than one mile from the damage property; and
        (2)      The action of civil authority is taken in response to dangerous
                 physical conditions resulting from the damage or continuation
                 of the Covered Cause of Loss that caused the damage, or the
                 action is taken to enable a civil authority to have unimpeded
                 access to the damaged property.

  (Policies, [Dkt. 1-2] Exhibits A and B, Form CP 00 30 10 12, p. 2 of 9) (emphasis

  added).

        B. The Insurance Claim

        Plaintiff submitted a claim seeking recovery for business income loss as a

  result of state orders issued in response to the Novel Coronavirus Disease 2019

                                              4
CaseCase
    8:20-cv-01605-JSM-AEP
         1:20-cv-00122-SPB-RAL
                            Document
                                Document
                                     20 Filed
                                         34-6 09/28/20
                                               Filed 10/02/20
                                                        Page 5Page
                                                              of 11 6PageID
                                                                      of 12 316




  (“COVID-19”) pandemic (the “Claim”). (Dkt. 1-2, Exhibit 1 at ¶ 51).

         According to the Amended Complaint, Plaintiff began to lose income on or

  about March 2, 2020, as a result of cancelled trade shows. The Amended Complaint

  references an order enacted by Florida Governor Ron DeSantis mandating the closure

  of non-essential businesses on April 1, 2020. Id. at ¶44. The Amended Complaint

  does not include any allegations that Plaintiff was precluded from accessing the

  Property as a result of COVID-19 or any of the related government orders and social

  distancing requirements.    The Amended Complaint does not describe how the

  Property or any other property experienced “direct physical loss or damage.”

         Underwriters moves to dismiss the entirety of the Amended Complaint for

  failure to state a claim under Rule 12(b)(6) of the Federal Rules of Civil Procedure.

  Underwriters’ main argument is that the Policies do not cover the Claim because

  Plaintiff has not alleged direct physical loss or damage to the Property. The Court

  agrees.

                              STANDARD OF REVIEW

      Rule 12(b)(6) allows a complaint to be dismissed for failure to state a claim on which

relief can be granted. When reviewing a motion to dismiss, courts must limit their

consideration to the well-pleaded allegations, documents central to or referred to in the

complaint, and matters judicially noticed. See La Grasta v. First Union Securities, Inc.,

358 F.3d 840, 845 (11th Cir. 2004) (internal citations omitted); Day v. Taylor, 400 F.3d

1272, 1276 (11th Cir. 2005).     Furthermore, they must accept all factual allegations

                                            5
CaseCase
    8:20-cv-01605-JSM-AEP
         1:20-cv-00122-SPB-RAL
                            Document
                                Document
                                     20 Filed
                                         34-6 09/28/20
                                               Filed 10/02/20
                                                        Page 6Page
                                                              of 11 7PageID
                                                                      of 12 317




contained in the complaint as true and view the facts in a light most favorable to the

plaintiff. See Erickson v. Pardus, 551 U.S. 89, 93–94 (2007).

       Legal conclusions, though, “are not entitled to the assumption of truth.” Ashcroft

v. Iqbal, 556 U.S. 662, 664 (2009). In fact, “conclusory allegations, unwarranted factual

deductions or legal conclusions masquerading as facts will not prevent dismissal.” Davila

v. Delta Air Lines, Inc., 326 F.3d 1183, 1185 (11th Cir. 2003). To survive a motion to

dismiss, a complaint must instead contain sufficient factual matter, accepted as true, to

“state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678 (internal

quotation marks and citations omitted). This plausibility standard is met when the plaintiff

pleads enough factual content to allow the court “to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (internal citations omitted).

                                      DISCUSSION

       Under Florida law, the interpretation of an insurance contract, including resolution

of any ambiguities contained therein, is a question of law to be decided by the court. Dahl–

Eimers v. Mutual of Omaha Life Ins. Co., 986 F.2d 1379, 1381 (11th Cir. 1993)

(citing Sproles v. Amer. States Ins. Co., 578 So. 2d 482, 484 (Fla. 5th DCA 1991)). In

construing an insurance contract, a court must strive to give every provision meaning and

effect. Auto-Owners Ins. Co. v. Anderson, 756 So. 2d 29, 34 (Fla. 2000); Excelsior Ins.

Com. v. Pomona Park Bar & Package Store, 369 So. 2d 938, 941 (Fla. 1979). A party

claiming coverage bears the burden of proof to establish that coverage exists. U.S. Liab.

Ins. Co. v. Bove, 347 So. 2d 678, 680 (Fla. 3rd DCA. 1977). The Florida Supreme Court

                                              6
CaseCase
    8:20-cv-01605-JSM-AEP
         1:20-cv-00122-SPB-RAL
                            Document
                                Document
                                     20 Filed
                                         34-6 09/28/20
                                               Filed 10/02/20
                                                        Page 7Page
                                                              of 11 8PageID
                                                                      of 12 318




has noted that an “all-risk” policy—like the Policies at issue in this case—is not an “all

loss policy, and thus does not extend coverage for every conceivable loss.” Sebo v. Am.

Home Assurance Co., 208 So. 3d 694, 696-97 (Fla. 2016) (citation omitted).

        Plaintiff argues that economic damage is synonymous with “physical loss” and is

therefore covered under the Policies. Plaintiff’s argument is unpersuasive because Florida

law and the plain language of the Policies reflect that actual, concrete damage is necessary.

In Mama Jo’s Inc. v. Sparta Insurance Company, No. 18-12887, 2020 WL 4782369, at *8

(11th Cir. Aug. 18, 2020), the Eleventh Circuit recently held that “under Florida law, an

item or structure that merely needs to be cleaned has not suffered a ‘loss’ which is both

‘direct’ and ‘physical.’” (quoting Homeowners Choice Prop. & Cas. v. Maspons, 211 So.

3d 1067, 1069 (Fla. 3d DCA 2017)); see also Vazquez v. Citizens Prop. Ins. Corp., –––

So.3d ––––, ––––, 2020 WL 1950831, at *3 (Fla. 3d DCA 2020). The Eleventh Circuit

noted that the definition of “direct physical loss” is the diminution of value of something.

Specifically: “Direct and physical modify loss and impose the requirement that the damage

be actual.” 2020 WL 4782369, at *8.

       The Mama Jo’s opinion undercuts Plaintiff’s response in opposition to

Underwriters’ motion because it rejects Plaintiff’s argument that the Policies are

ambiguous. The opinion also rejects Plaintiff’s contention that pure economic losses are

covered. Notably, although Mama Joe’s was not about closures related to COVID-19, the

initial claim had two components: one for cleaning the restaurant and another for Business

Income Loss related to nearby road construction that caused dust and debris to interfere

                                             7
CaseCase
    8:20-cv-01605-JSM-AEP
         1:20-cv-00122-SPB-RAL
                            Document
                                Document
                                     20 Filed
                                         34-6 09/28/20
                                               Filed 10/02/20
                                                        Page 8Page
                                                              of 11 9PageID
                                                                      of 12 319




with the operation of the plaintiff’s restaurant.      Like the Policies here, the policy’s

Building and Personal Property Coverage Form stated that the insurance company “will

pay for direct physical loss of or damage to Covered Property ... caused by or resulting

from any Covered Cause of Loss.”

       The policy’s Business Income Coverage Form provided that the insurance company

will pay for “the actual loss of Business Income you sustain due to the necessary

‘suspension’ of your ‘operations’ during the ‘period of restoration.’” The “‘suspension’

must be caused by direct physical loss of or damage to” covered property. Id. (internal

citations omitted). The Eleventh Circuit held that, even if the plaintiff had shown a

“suspension” of operations as a result of the construction, the plaintiff did not establish that

“it suffered a direct physical loss of or damage to its property during the policy period.”

Id.

       Significantly, Plaintiff is not the first insured to seek coverage due to COVID-19

government shutdown orders under a policy that limits coverage to losses caused by direct

physical loss or damage to the property. Courts across the country have held that such

coverage does not exist where, as here, policyholders fail to plead facts showing physical

property damage.      For example, in Turek Enterprises, Inc. v. State Farm Mutual

Automobile Insurance Co., No. 20-11655, 2020 WL 5258484 (E.D. Mich. Sept. 3, 2020),

the plaintiff chiropractor sought coverage for loss of income due to government orders that

restricted plaintiff’s ordinary use of its property. The court dismissed the action with

prejudice, holding that the plaintiff had failed to demonstrate tangible damage to covered

                                               8
CaseCase
     8:20-cv-01605-JSM-AEP
         1:20-cv-00122-SPB-RAL
                            Document
                               Document
                                     20 Filed
                                        34-6 09/28/20
                                              Filed 10/02/20
                                                        Page 9Page
                                                               of 1110
                                                                     PageID
                                                                       of 12 320




property, as “plainly” required by the policy term “direct physical loss.” Id. at *8.

       In 10E, LLC v. Travelers Indemnity Co. of Connecticut, No. 2:20-cv-04418-SVW-

AS, 2020 WL 5359653 (C.D. Cal. Sept. 2, 2020), the plaintiff sought coverage for income

lost as a result of government shutdown orders that prevented the ordinary and intended

use of a property. The court dismissed the action, holding that the plaintiffs “cannot

recover by attempting to artfully plead impairment to economically valuable use of

property as physical loss or damage,” and noting that impaired use or value cannot

substitute for physical loss or damage. Id. at *5.

       In Malube, LLC v. Greenwich Insurance Co., No. 1:20-cv-22615-KMW, 2020 WL

5051581 (S.D. Fla. Aug. 26, 2020), the plaintiff sought coverage for lost income due to

government orders that restricted the plaintiff’s ability to use its property as intended. The

Magistrate Judge’s Report and Recommendation concluded that the action should be

dismissed because the policy required direct physical loss or property damage and plaintiff

had alleged “merely [] economic losses—not anything tangible, actual, or physical.” Id.

at *8; see also Mudpie, Inc. v. Travelers Cas. Ins. Co. of America, C.A. No. 4:20-cv-03213-

JST (N.D. Cal. Sept. 14, 2020) (granting insurer’s motion to dismiss); Pappy’s Barber

Shops, Inc., et al. v. Farms Group, Inc., et al., C.A. No. 3:20-cv-907-CAB-BLM (S.D. Cal.

Sept. 11, 2020) (granting insurer’s motion to dismiss); Diesel Barbershop, LLC v. State

Farm Lloyds, C.A. No. 5:20-cv-461-DAE, 2020 WL 4724305 (W.D. Tex. Aug. 13, 2020)

(granting insurers’ motion to dismiss); Soc. Life Magazine, Inc. v. Sentinel Ins. Co., C.A.

No. 20-cv-3311-VEC (S.D.N.Y. May 14, 2020) (denying insured’s motion for preliminary

                                              9
CaseCase
    8:20-cv-01605-JSM-AEP
         1:20-cv-00122-SPB-RAL
                            Document
                                Document
                                     20 Filed
                                         34-6 09/28/20
                                               Filed 10/02/20
                                                        Page 10
                                                              Page
                                                                of 1111PageID
                                                                        of 12 321




 injunction seeking coverage); The Inns by the Sea v. Cal. Mut. Ins. Co., C.A. No. 20-cv-

 001274 (Cal. Super. Ct. Aug. 6, 2020) (granting insurer’s demurrer); Rose’s 1, LLC v. Erie

 Ins. Exch., C.A. No. 2020-CA-002424-B, 2020 WL 4589206 (D.C. Super. Ct. Aug. 6,

 2020) (granting insurer’s summary judgment motion); Gavrilides Mgmt. Co. v. Mich. Ins.

 Co., C.A. No. 20-000258-CB (Mich. Cir. Ct. July 1, 2020) (granting insurer’s motion for

 “summary disposition” which under Michigan law was on a motion to dismiss standard).

       In sum, although the Court is sympathetic to Plaintiff and all insureds that

 experienced economic losses associated with COVID-19, there is simply no coverage

 under the policies if they require “direct physical loss of or damage” to property. Here,

 there is no business income coverage and no civil authority coverage because the Amended

 Complaint fails to allege facts describing how the Property suffered any actual physical

 loss or damage. It is also apparent that any amendment would be futile under these

 circumstances.

       It is therefore ORDERED AND ADJUDGED that:

       1. Defendants Certain Underwriters at Lloyd’s, London Known as Syndicate PEM

           4000’s and Hamilton Designated Activity Company’s Motion to Dismiss

           Plaintiff’s Amended Complaint (Dkt. 11) is granted.

       2. The Amended Complaint is dismissed with prejudice.

       3. The Clerk of Court is directed to close this case and terminate any pending

           motions as moot.



                                            10
CaseCase
    8:20-cv-01605-JSM-AEP
         1:20-cv-00122-SPB-RAL
                            Document
                                Document
                                     20 Filed
                                         34-6 09/28/20
                                               Filed 10/02/20
                                                        Page 11
                                                              Page
                                                                of 1112PageID
                                                                        of 12 322




       DONE and ORDERED in Tampa, Florida, this September 28, 2020




 Copies furnished to:
 Counsel/Parties of Record




                                       11
